                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAWRENCE TORLIATT,                               Case No. 19-cv-04303-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO STAY
                                                 v.                                         PENDING RESOLUTION OF APPEAL
                                   9
                                                                                            IN RELATED CASE
                                  10       OCWEN LOAN SERVICING, LLC,
                                                                                            Re: Dkt. No. 111
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In this action, plaintiff Lawrence Torliatt sues defendants Ocwen Loan Servicing, LLC

                                  14   (“Ocwen”) and PHH Mortgage Corporation (collectively “PHH”), alleging that they violated the

                                  15   Rosenthal Fair Debt Collection Practices Act (“Rosenthal Act”) and the California Unfair

                                  16   Competition Law (“UCL”) by charging “pay-to-pay” convenience fees for paying his mortgage

                                  17   payments online or over the phone. This case is well underway with fact discovery complete,

                                  18   expert discovery nearly complete, and Torliatt’s class certification motion filed and set to be heard

                                  19   on September 22, 2021. Before me is PHH’s motion to stay proceedings pending the Ninth

                                  20   Circuit’s resolution of Thomas-Lawson v. Carrington Mortg. Servs., LLC (“Carrington”), No.

                                  21   220CV07301ODWEX, 2021 WL 1253578, at *3 (C.D. Cal. Apr. 5, 2021), appeal filed No. 21-

                                  22   55459 (9th Cir. 2021) on grounds that the plaintiffs in that case asserted materially similar claims

                                  23   that were dismissed and the legal viability of those claims is now before the Ninth Circuit.1

                                  24          PHH fails to carry its heavy burden of demonstrating that the Ninth Circuit’s resolution of

                                  25   the Carrington appeal will materially simplify the issues in this case. The Carrington appeal does

                                  26   not address Torliatt’s claim that PHH violated provisions of the Rosenthal Act that are

                                  27
                                       1
                                  28    I found this motion suitable for decision without oral argument and vacated the hearing
                                       scheduled for July 14, 2021. See Civ. L. R. 7-1(b).
                                   1   independent of the federal Fair Debt Collection Practices Act (“FDCPA”). PHH also fails to show

                                   2   that it will suffer hardship or inequity in being required to go forward. On the other hand, Torliatt

                                   3   raises legitimate concerns with staying this case given his allegations of ongoing and future harm,

                                   4   for which he seeks injunctive relief. For these reasons, PHH’s motion to stay is DENIED.

                                   5                                             BACKGROUND

                                   6          My previous orders summarize the background of this case, which I incorporate by

                                   7   reference here. See Order Regarding Defendants’ Motion to Dismiss (“First MTD Order”) [Dkt.

                                   8   No. 49]; Order Regarding Motion to Dismiss and Motion to Reconsider (“Second MTD Order”)

                                   9   [Dkt. No. 62]; Order Regarding Motion for Order Under All Writs Act, Motion to Appoint

                                  10   Counsel, and Motion to Stay (“MTS Order”) [Dkt. No. 93]. In sum, Torliatt purchased a home on

                                  11   or around December 15, 2005. Second Amended Complaint (“SAC”) [Dkt. No. 50] ¶ 31. His

                                  12   mortgage was serviced by Fannie Mae and sub-serviced by Ocwen. Id. ¶ 32. In April 2019,
Northern District of California
 United States District Court




                                  13   Torliatt’s mortgage was transferred to PHH for servicing. Id. ¶ 37. Ocwen, and later PHH,

                                  14   charged Torliatt a $7.50 fee when he made his mortgage payment online. Id. ¶¶ 35, 51–52. This

                                  15   “convenience fee” or “Pay-to-Pay” fee is processed by Western Union, and costs Ocwen and PHH

                                  16   $.20 to $.40 per transaction. Id. ¶ 57.

                                  17          In the First MTD Order, I found that Torliatt adequately alleged that PHH violated section

                                  18   1692f(1) of the FDCPA, but not that PHH is a debt collector under the definition in the FDCPA.

                                  19   First MTD Order at 3–7. The FDCPA claim was dismissed with leave to amend. Id. at 7. Torliatt

                                  20   also failed to state a cause of action for breach of contract. Id. at 9. However, I found that he

                                  21   adequately stated claims under California’s Rosenthal Act and UCL. Id. at 8

                                  22          Torliatt filed a SAC, which re-asserted claims for violations of the Rosenthal Act, the

                                  23   FDCPA, the UCL, and for breach of contract. He subsequently voluntarily dismissed his causes

                                  24   of action for violations of the FDCPA and for breach of contract. In the Second MTD Order, as I

                                  25   held in the First MTD Order, I found that Torliatt adequately stated a claim under the Rosenthal

                                  26   Act, and thus also under the UCL. Second MTD Order at 3–5. The Rosenthal Act and UCL

                                  27   claims proceeded past the pleadings stage. Along with its second motion to dismiss, PHH also

                                  28   requested that I certify two issues for interlocutory appeal to the Ninth Circuit: (i) whether
                                                                                         2
                                   1   convenience fees may violate section 1692f(1) of the FDCPA and (ii) whether a plaintiff may

                                   2   bring a claim pursuant to the Rosenthal Act where it is not a “debt collector” under the FDCPA.

                                   3   PHH’s motion was denied. Id. at 5–7.

                                   4          A few months later, the parties filed a series of motions in light of a proposed class action

                                   5   settlement in the Southern District of Florida that is premised upon the same allegedly wrongful

                                   6   conduct committed by PHH and the pay-to-pay fees. See Morris v. PHH Mortgage Corporation,

                                   7   Case No. 20-60633-CIV-SMITH (S.D. Fla.) (“Morris action”). Torliatt sought to challenge the

                                   8   Morris settlement and brought a motion for an order under the All Writs Act and a motion to

                                   9   appoint counsel, seeking several forms of relief that he argued were necessary to object to the

                                  10   Morris settlement. I denied his All Writs Act motion, but granted his interim motion to appoint

                                  11   class counsel as “necessary to protect the interests of the putative [California] class in this case,

                                  12   because a large portion of the putative class will be affected by the Morris settlement.” MTS
Northern District of California
 United States District Court




                                  13   Order at 6 (internal quotation mark omitted). PHH also moved to stay this matter in light of the

                                  14   Morris settlement, which I denied as premature but allowed it to file another motion to stay

                                  15   “[s]hould Torliatt’s motions in the Morris action be denied and the settlement approved.” Id. at

                                  16   8.2

                                  17          Since then, the parties engaged in fact discovery, which was cutoff on April 22, 2021.

                                  18   Torliatt filed his class certification motion set to be heard on September 22, 2021. On June 7,

                                  19   2020, PHH moved to stay pending the Ninth Circuit’s resolution of Carrington.

                                  20                                           LEGAL STANDARD

                                  21          “A district court has discretionary power to stay proceedings in its own court under Landis

                                  22   v. North American Co., 299 U.S. 248, 254 (1936).” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109

                                  23   (9th Cir. 2005). The Ninth Circuit has set out the following framework for evaluating whether a

                                  24   Landis stay is proper:
                                                      Where it is proposed that a pending proceeding be stayed, the
                                  25                  competing interests which will be affected by the granting or refusal
                                                      to grant a stay must be weighed. Among those competing interests are
                                  26
                                  27   2
                                        On October 29, 2020, the Morris court denied Torliatt’s motion to intervene. See Morris action,
                                  28   Dkt. No. 91. The court has yet to rule on the pending motion for preliminary approval of the class
                                       action settlement.
                                                                                        3
                                                       the possible damage which may result from the granting of a stay, the
                                   1                   hardship or inequity which a party may suffer in being required to go
                                                       forward, and the orderly course of justice measured in terms of the
                                   2                   simplifying or complicating of issues, proof, and questions of law
                                                       which could be expected to result from a stay.
                                   3
                                       Id. at 1110 (citing Landis, 299 U.S. at 268).
                                   4
                                               When weighing the relevant interests, the court must be mindful that “if there is even a fair
                                   5
                                       possibility that the stay for which he prays will work damage to someone else,” the moving party
                                   6
                                       “must make out a clear case of hardship or inequity in being required to go forward.” Lockyer,
                                   7
                                       398 F.3d at 1112. “Only in rare circumstances will a litigant in one cause be compelled to step
                                   8
                                       aside while a litigant in another settles the rule of law that will define the rights of both.” Id. at
                                   9
                                       1109–10 (citing Landis, 299 U.S. at 255). Moreover, “being required to defend a suit, without
                                  10
                                       more, does not constitute a clear case of hardship or inequity.” Id. at 1112.
                                  11
                                                                                   DISCUSSION
                                  12
Northern District of California




                                               In the interest of judicial economy, a stay may be granted pending the outcome of other
 United States District Court




                                  13
                                       legal proceedings related to the case. Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857,
                                  14
                                       863–64 (9th Cir. 1979). The exercise of discretion is appropriate when the resolution of another
                                  15
                                       matter will have a direct impact on the issues before the court, substantially simplifying issues
                                  16
                                       presented. Mediterranean Enters v. Ssangyong Corp., 708 F.2d 1458 (9th Cir. 1983); see also
                                  17
                                       Rutledge v. Arizona Bd. of Regents, 859 F.2d 732, 736 (9th Cir. 1988) (“[I]t is appropriate in some
                                  18
                                       cases, and not uncommon, for one forum to stay proceedings pending the outcome in another
                                  19
                                       forum.”). PHH asks that I stay all proceedings in this case pending the Ninth Circuit’s resolution
                                  20
                                       of an appeal in Carrington, a Central District of California case that similarly challenges
                                  21
                                       convenience fee practices of another mortgage loan servicing company and where the district
                                  22
                                       court dismissed all claims.
                                  23
                                               The plaintiffs in Carrington brought claims under the FDCPA, the Rosenthal Act, the
                                  24
                                       UCL, and various other state statutes in Maryland and Texas. See Carrington, 2021 WL 1253578,
                                  25
                                       at *3. Carrington moved to dismiss the FDCPA claim on grounds that: (i) plaintiffs failed to
                                  26
                                       allege Carrington is a “debt collector”; (ii) the alleged fees were not “incidental” to plaintiffs’
                                  27
                                       mortgage debts; and (iii) the alleged fees were “permitted by law.” Id. The court ruled in the
                                  28
                                                                                           4
                                   1   plaintiffs’ favor on the first issue and recognized an “apparent split in authority” with respect to

                                   2   the second issue. Id. at *4–5.3 Ultimately, the court found that it “need not conclude whether

                                   3   Carrington’s pay-for-pay fees are incidental to Plaintiffs’ mortgage debts, as such a determination

                                   4   would not dispose of Plaintiffs' claims in any event.” Id. Rather, the dismissal of the FDCPA

                                   5   claim turned on the plaintiffs’ inability to allege that the convenience fees were not otherwise

                                   6   “permitted by law.”

                                   7          Carrington argued that the convenience fees were otherwise “permitted by law” because

                                   8   they are the subject of valid, separate agreements into which the plaintiffs “freely and lawfully

                                   9   entered.” Id. Plaintiffs disagreed, asserting that the “only logical reading of [section 1692f(1)] is

                                  10   to prohibit such separate agreements.” Id. at *6. The court held that “[n]othing in the FDCPA . . .

                                  11   prohibits [Carrington] from offering to enter into a new contract with the debtor, i.e., [for] the

                                  12   added convenience of paying by phone.” Id. (quoting Lish v. Amerihome Mortg. Co., LLC, No.
Northern District of California
 United States District Court




                                  13   2:20-CV-07147-JFW-JPR(x), 2020 WL 6688597, at *8 (C.D. Cal. Nov. 10, 2020)). It criticized

                                  14   plaintiffs for attempting to “rely on an incorrect legal theory that pay-to-pay fees per se violate”

                                  15   the FDCPA, when, in fact, “they do not.” Id.4

                                  16          Based on its FDCPA analysis, the court also dismissed all state law claims, finding that

                                  17   “[p]laintiffs’ remaining claims are asserted under various state law statutes and mimic or rely on

                                  18   the alleged FDCPA claim.” Id.; see id. (“As already explained in the context of the claims above,

                                  19   these remaining claims incorrectly presuppose that pay-to-pay fees are prohibited by the FDCPA,

                                  20
                                       3
                                  21     The court cited cases, including my First MTD Order in this case, that have rejected Flores v.
                                       Collection Consultants of Cal., No. SA CV 14-0771-DOC (RNBx), 2015 WL 4254032, at *10
                                  22   (C.D. Cal. Mar. 20, 2015), which held that convenience fees are “not incidental” to the principal
                                       obligation.” Carrington, 2021 WL 1253578, at *5; see Simmet v. Collection Consultants of Cal.,
                                  23   No. CV 16-02273-BRO (PLAx), 2016 WL 11002359, at *6 (C.D. Cal. Jul. 7, 2016) (declining to
                                       follow Flores because “it is unnecessary to determine whether the alleged . . . convenience fee is
                                  24   incidental to the underlying debt”); Torliatt v. Ocwen Loan Servicing, LLC, No. 19-cv-04303-
                                       WHO, 2020 WL 1904596, at *2 (N.D. Cal. Apr. 17, 2020) (“[M]ost courts have rejected [Flores]
                                  25   and found that similar convenience fees violate the FDCPA, at least as a matter of pleading.”).

                                  26
                                       4
                                         I, along with other judges in California, have interpreted “permitted by law” differently.
                                       See Torliatt, 2020 WL 1904596, at *3. “While the Ninth Circuit has yet to determine whether an
                                  27   optional convenience fee is permissible under the FDCPA, the majority of district courts in the
                                       Ninth Circuit have held that similar fees violate the FDCPA.” Simmet, 2016 WL 11002359, at *5
                                  28   (collecting cases and rejecting arguments that convenience fee does not FDCPA because it was
                                       optional, constituted a separate agreement, and was not incidental to the debt).
                                                                                          5
                                   1   the RFDCPA, the TDCA, and the MCDCA, but they are not. [citation omitted]. This includes

                                   2   Plaintiffs’ UCL claim, which relies exclusively on the UCL’s ‘unlawful’ prong.’”).

                                   3           In this case, Torliatt only brings Rosenthal Act and UCL claims. His Rosenthal Act claims

                                   4   are brought under three different provisions of the Rosenthal Act: (i) the FDCPA tie-in provision

                                   5   under section 1788.17; (ii) section 1788.14(b), which prohibits collection of a “debtor collector’s

                                   6   fee or charge for services rendered, or other expense incurred by the debt collector in the

                                   7   collection of the consumer debt, except as permitted by law,” Cal. Civ. Code § 1788.14; and (iii)

                                   8   section 1788.13(e), which prohibits representing that a consumer debt “may be increased by the

                                   9   addition of . . . charges, if in fact, such fees and charges may not be legally added to the existing

                                  10   obligation,” Cal. Civ. Code § 1788.13(e). Torliatt argues that unlike the FDCPA provision

                                  11   discussed in Carrington, section 1788.14(b) of the Rosenthal Act is a law that expressly prohibits

                                  12   collecting any fee for a debt collector’s debt-collection service. Accordingly, he contends, the
Northern District of California
 United States District Court




                                  13   Carrington court’s determination that “Plaintiffs cannot rely on 1692f(1) [of the FDCPA] to

                                  14   establish that the pay-to-pay fees are prohibited by law” leaves wholly untouched his claim that

                                  15   section 1788.14(b) of the Rosenthal Act does prohibit the collection of pay-to-pay fees.

                                  16   Carrington, 2021 WL 1253578, at *6.

                                  17           In response, PHH points out that the plaintiffs in Carrington alleged the exact same

                                  18   Rosenthal Act provisions as Torliatt, including section 1788.14(b). Compare SAC ¶¶ 81–83 with

                                  19   Exhibit 1 attached to PHH’s reply brief (Carrington Compl. ¶¶ 192–96). The two complaints

                                  20   appear similar in that sense. But, notably, when the Carrington court resolved the Rosenthal Act

                                  21   claim, it said that the plaintiffs “concede that ‘[b]ecause [the asserted state] statutes are identical to

                                  22   the FDCPA, the parties agree that . . . the analysis of whether Carrington violated

                                  23   [section]1692f(1) of the FDCPA and its state analogues is the same.’” Carrington, 2021 WL

                                  24   1253578, at *6. Therefore, the Carrington court did not specifically address the Rosenthal Act

                                  25   claim under section 1788.14(b).

                                  26           Section 1788.14(b) of the Rosenthal Act and the FDCPA tie-in provision in section

                                  27   1788.17 are separate. See Reyes v. Wells Fargo Bank, N.A., No. C-10-01667 JCS, 2011 WL

                                  28   30759, at *19 (N.D. Cal. Jan. 3, 2011) (“In addition to setting forth its own standards governing
                                                                                           6
                                   1   debt-collection practices, the Rosenthal Act also provides that, with limited exceptions, ‘every

                                   2   debt collector collecting or attempting to collect a consumer debt shall comply with the provisions

                                   3   of’ the federal [FDCPA].”) (quoting Cal. Civ. Code § 1788.17) (emphasis added). Multiple

                                   4   California federal court decisions have addressed section 1788.14(b) and the FDCPA tie-in

                                   5   provision in section 1788.17 separately and found that Rosenthal Act claims can be sustained

                                   6   under either provision, as Torliatt cites.

                                   7           For example, in DiFlauro v. Bank of Am., N.A., No. CV 20-5692 DSF (SKX), 2020 WL

                                   8   10111966, at *5 (C.D. Cal. Dec. 2, 2020), the court recognized that the plaintiffs’ Rosenthal Act

                                   9   claim included an allegation that the defendant “violated a separate provision of the Rosenthal Act

                                  10   that forbids debt collectors from passing on the costs of collection to borrowers.” “Because [the

                                  11   defendant’s] convenience fee is a charge for providing online and phone-based collection services,

                                  12   and is not expressly authorized by some state or federal statute or regulation,” the court found the
Northern District of California
 United States District Court




                                  13   “Rosenthal Act claim based on section 1788.14(b) [was] sufficiently pled[ed].” Id. (emphasis

                                  14   added); see also Corona v. PNC Fin. Servs. Grp., Inc., No. 220CV06521MCSSPX, 2021 WL

                                  15   1218258, at *4 (C.D. Cal. Mar. 16, 2021) (recognizing that plaintiffs “assert[ed] three theories

                                  16   under the [Rosenthal Act]” and separately finding each theory plausibly pleaded, including a claim

                                  17   under section 1788.14); Lembeck v. Arvest Cent. Mortg. Co., 498 F. Supp. 3d 1134, 1137 (N.D.

                                  18   Cal. 2020) (denying dismissal of the plaintiffs “claim under a separate provision of the Rosenthal

                                  19   Act that forbids debt collectors from passing on the costs of collection to borrowers” because the

                                  20   fee at issue was a charge for providing the collection service “and for the reasons just discussed

                                  21   [with respect to the FDCPA], is not ‘permitted by law’”) (citing Cal. Civ. Code § 1788.14(b))

                                  22   (emphasis added); Langston v. Gateway Mortg. Grp., LLC, No. 520CV01902VAPKKX, 2021 WL

                                  23   234358, at *4 (C.D. Cal. Jan. 15, 2021) (same).

                                  24           In the Second MTD Order in this case, when Torliatt voluntarily dismissed his FDCPA

                                  25   claim and the Rosenthal and UCL claims remained, PHH argued that “a plaintiff may not bring a

                                  26   cause of action under the Rosenthal Act unless she can bring a claim pursuant to the FDCPA.”

                                  27   Second MTD Order at 3. I rejected that argument because courts in this District and California

                                  28   courts “regularly allow Rosenthal Act claims to proceed absent accompanying FDCPA claims”.
                                                                                         7
                                   1   See id. at 3–4. Specifically, I found that mortgage lenders and servicers may be considered to be

                                   2   “debt collectors” under the Rosenthal Act even if they would not fit within the FDCPA’s narrower

                                   3   definition of “debt collectors”. Id. Although my order specfically addressed the “debtor

                                   4   collector” requirement and not the “permitted by law” requirement that the Carrington court

                                   5   focused on, the overall point is that violations of the FDCPA and the Rosenthal Act (outside the

                                   6   FDCPA tie-in provision) are separate.

                                   7          Based on these considerations, I find that PHH has failed to show that a stay would serve

                                   8   the interest of judicial economy. Were the Ninth Circuit to affirm the Carrington decision that

                                   9   federal law does not prohibit the collection of pay-to-pay fees, the question would remain whether

                                  10   PHH’s conduct violates the Rosenthal Act’s prohibition under section 1788.14(b) of the Rosenthal

                                  11   Act. That is, regardless of whether the Ninth Circuit affirms the Carrington court’s opinion that

                                  12   the FDCPA does not per se prohibit convenience fees, that would not impact Torliatt’s claim as it
Northern District of California
 United States District Court




                                  13   relates to section 1788.14(b) of the Rosenthal Act.

                                  14          Even if the factual similarities between this case and Carrington “could weigh in favor of a

                                  15   stay,” the analysis does not end there. See Salinas v. City of San Jose, No. 5:09-CV-04410 EJD,

                                  16   2012 WL 2906052, at *3 (N.D. Cal. Jul. 13, 2012) (finding “the requisite inquiry requires more

                                  17   than merely looking to factual overlap between cases, and the remaining relevant factors outweigh

                                  18   the similarities identified by [the moving party]”). PHH fails to meet its burden to “make out a

                                  19   clear case of hardship or inequity in being required to go forward.” Landis, 299 U.S. at 255.

                                  20          PHH acknowledges that fact discovery in this action is complete, expert discovery is

                                  21   nearly complete, and all that remains are briefing on class certification and dispositive motions

                                  22   and a possible trial. But it claims that proceeding without the Ninth Circuit’s guidance in

                                  23   Carrington would prejudice it and could result in significant waste of resources. At the same

                                  24   time, it does not dispute that the proof required for the Rosenthal Act claims independent of the

                                  25   FDCPA (section 1788.14 claim), and those premised on the FDCPA (section 1788.17 claim), will

                                  26   be identical, so a stay will not necessarily conserve resources. See O'Neil-Rosales v. Citibank (S.

                                  27   Dakota) N.A., 11 Cal. App. 5th Supp. 1, 7 (Cal. App. Dep’t Super. Ct. 2017) (describing the

                                  28   elements of a FDCPA claim and finding “[s]imilar facts must be proved to prevail on a claim
                                                                                        8
                                   1   under the [Rosenthal Act], which precludes a debt collector from collecting or attempting to

                                   2   collect from a debtor on a consumer debt in a threatening or harassing manner”) (citing Cal. Civ.

                                   3   Code, §§ 1788.10-1788.12, 1788.14-1788.16.). Incurring the costs of defending a suit, without

                                   4   more, does not constitute a clear case of hardship or inequity. See Lockyer, 398 F.3d at 1112.

                                   5              And Torliatt raises legitimate concerns about granting a stay. PHH argues that I should not

                                   6   consider speculative harm to putative class members. See Morales v. Lexxiom, Inc., No. CV 09-

                                   7   6549 SVW (DTBx), 2010 WL 11507515, at *12 (C.D. Cal. Jan. 29, 2010) (“Because the members

                                   8   of the putative class are not yet under this Court's jurisdiction (as Plaintiffs have not yet moved for

                                   9   class certification) improper for the Court to decide these motions on the basis of speculative harm

                                  10   to non-parties.”). But unlike plaintiff in Morales, Torliatt has moved for class certification. Even

                                  11   if I do not consider harm to class members, the harm to Torliatt is sufficient. Torliatt asserts that

                                  12   PHH will continue to collect pay-to-pay fees, fees which he contends are illegal under California
Northern District of California
 United States District Court




                                  13   law even if the conduct does not also violate section 1692f(1) of the FDCPA and (in turn) the tie-

                                  14   in provision section 1788.17 of the Rosenthal Act. A delay in the grant of injunctive relief weighs

                                  15   against a stay where a plaintiff alleges ongoing and future harm. See Lockyer, 398 F.3d at 1110–

                                  16   12.

                                  17              In consideration of the case law and the competing interests at issue, I find that my

                                  18   discretion is best exercised to DENY PHH’s request for a stay at this time. If the class is certified

                                  19   only under the FDCPA tie-in provision, section 1788.17 of the Rosenthal Act, and the Ninth

                                  20   Circuit has not decided Carrington by then, PHH may have better results with a renewed motion

                                  21   to stay.

                                  22                                                CONCLUSION

                                  23              For the foregoing reasons, PHH’s motion to stay proceedings is DENIED.

                                  24              IT IS SO ORDERED.

                                  25   Dated: July 14, 2021

                                  26
                                  27
                                                                                                       William H. Orrick
                                  28                                                                   United States District Judge
                                                                                            9
